DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1-6, 9-12 & 14 are pending in the application. Claim(s) 7-8 & 13-14 are canceled. Claim 15 has been added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcus (US 5182170)
As Per Claim 1, Marcus discloses a method of fabricating a part by selectively melting powder [abstract], the method comprising reiterating the following steps until the part is obtained: 
depositing a first layer of a first powder having a first element as a main element of the first powder [Fig. 12, #1200] ;
depositing, on the first layer of the first powder, a second layer of a second powder having a second element [Fig. 12, #1203] and 
moving an energy beam over the second layer of the second powder [Claim 1; “…heating a selected portion of said powder in such a manner as to cause chemical interaction of said first material and said reactant gas…”; 
the energy delivered by the energy beam being less than energy required for locally melting of the second layer of the second powder [Claim 5; “…depositing a second layer of said powder after said heating step; and heating a selected portion of said second layer of powder in such a manner as to cause chemical interaction of said first material and said reactant gas, so that a second cross-sectional region of the part is defined thereat by the formation of a mass of the product of said interaction….”; Col. 12 Lines 21-26; “…compound 1304 may have a lower melting point than that of powder 1301. This property can be used to advantage relative to desification of the part, as such a compound 1304 may be formed in the liquid phase if the temperature of the reaction is sufficiently high. A melt of compound 1304 will have a high density relative to the powder 1301 from which it was formed. It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”] and serving to initiate an exothermic reaction [Claim 10; “…said chemical interaction is exothermic….”] between the first element and the second element, energy given off by the exothermic reaction acting to locally melt together the first layer of the first powder and the second layer of the second powder so as to form a layer of material of the part. powder [Claim 5; “…depositing a second layer of said powder after said heating step; and heating a selected portion of said second layer of powder in such a manner as to cause chemical interaction of said first material and said reactant gas, so that a second cross-sectional region of the part is defined thereat by the formation of a mass of the product of said interaction….”]
a second powder having a second element as a main element of the second powder [Claim 14; “…said powder further comprises a second material..”] which second element is different from the first element [Claim 1, “…said powder comprising a first material…”]; and 
wherein a melting temperature of the second powder is lower than a melting temperature of the first powder [Col. 8, Lines 50-55; “….By way of further illustration, copper and tin may be combined in a powder. Tin, having a lower melting temperature than copper, will melt and infiltrate the copper during sintering…”]
As Per Claim 2, Marcus discloses the first element is selected from the following elements: Nb, Mo, V, Ta, Cr, Fe, Co, Ni [Col. 11, Lines 1-5; “…powder 1301 may include particles of a wide range of materials, such as aluminum, silicon, titanium, zirconium, magnesium, calcium, or mixtures of the same. …”];
 the second element is selected from the following elements: Si or Al [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]; and 
 2Application No. 15/102,087 Reply to Office Action of June 27, 2019, and Advisory Action of December 4, 2019the exothermic reaction takes place between the first element and Si or Al, and causes silicides or aluminides to be formed. [Col. 12; “Lines 27-33; “…It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]
As Per Claim 4, Marcus discloses wherein the second element is Si. [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]
As Per Claim 5, Marcus discloses wherein the first element is Ti [Col. 11, Lines 1-5; “…powder 1301 may include particles of a wide range of materials, such as aluminum, silicon, titanium, zirconium, magnesium, calcium, or mixtures of the same. …”];
 the second element is selected from the following elements: Si or Al [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]; and
 the exothermic reaction takes place between the first element and Si or Al, and causes silicides or aluminides to be formed. [Col. 12; “Lines 27-33; “…It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]
As Per Claim 6, Marcus discloses wherein the second element is Al. [Col. 12; “Lines 27-33; “…It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]
As Per Claim 9, Marcus discloses the method is applied to fabricating a metal part that is to be subjected to operating temperatures lying higher than 1500°C. [Col. 12, Lines 7-12; “…One such compound 1304 having such a high melting point is silicon dioxide, which has a melting point of approximately 17600.degree. C…”]
As Per Claim 10, Marcus discloses the method is applied to fabricating a turbomachine part. [ Col. 1, “..27-40; the reference clearly discloses that the method pertains to performing a plethora of conventional parts, and considering that the reference discloses the same materials as recited in the claims, it is clear that the method can perform the function of fabricating turbomachine parts]
As Per Claim 11, Marcus discloses wherein the first energy beam is a laser beam or an electron beam. [Abstract; “…For each cross-section, the aim of the laser beam is scanned over a layer of powder and the beam is switched on to sinter only the powder within the boundaries of the cross-section. Powder is applied and successive layers sintered until a completed part is formed.]
As Per Claim 12, Marcus discloses wherein the first energy beam is a laser beam or an electron beam. [Abstract; “…For each cross-section, the aim of the laser beam is scanned over a layer of powder and the beam is switched on to sinter only the powder within the boundaries of the cross-section. Powder is applied and successive layers sintered until a completed part is formed.]
As Per Claim 15, Marcus discloses prior to the depositing the second layer of the second powder on the first layer of the first powder [Claim 5; “…depositing a second layer of said powder after said heating step…”], moving another energy beam over the first layer of the first powder, energy delivered by the another energy beam acting to locally and superficially melt the first layer of the first powder so as to form a skin at a surface of the first layer of the first powder [Claim 5; “…heating a selected portion of said second layer of powder in such a manner as to cause chemical interaction of said first material and said reactant gas, so that a second cross-sectional region of the part is defined thereat by the formation of a mass of the product of said interaction…”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 5182170) in  view of Hagiwara (US 2014/0035205)
As Per Claim 3, Marcus discloses all limitations of the invention except wherein the first element is Nb or Mo.
Hagiwara, much like Marcus, pertains to a powder rapid prototype that discharges a powder material from a housing container made of aluminum alloys and other metals onto a chamber [Abstract]. After deposition of said material, an energy source releases an energy beam which effectively melts and models the layer of powder.  [Abstract]
Hagiwara discloses a first element of the first powder according to Claim 1 being either Nb or Mo. [Par. 51, Lines 1-4]
Haigwara discloses the benefits of the first element of the first powder being either Nb or Mo to make it possible to remove oxygen, water and nitrogen in case of being used for modeling. [Par. 53, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Marcus’s teachings in view of Hagiwara to further a first element of the first powder according to Claim 1 being either Nb or Mo to make it possible to remove oxygen, water and nitrogen in case of being used for modeling. [Par. 53, Lines 1-4].
Response to Arguments
Applicant's arguments filed 12/15/2021 have been considered but are not found persuasive. 
Applicant asserts that Marcus fails to disclose a second layer of a second powder having a second element being different that a first element of a first layer of first powder, and that Marcus only describes a reaction between a powder and a gas, but fails to disclose initiating an exothermic reaction between the first and second element. 
The examiner respectfully disagrees. Marcus explicitly discloses [Col. 9, Lines 39-47; “…a material 1201 is preferably deposited on surface 1200 and second material 1203 is then deposited on material 1201 prior to sintering. Materials 1201 and 1203 preferably have different bonding or dissociation temperatures….”]
As described in the office action above, not only are the two materials different, but they both encompass the same recited elements, and thus by having the same elements as the recited claims, an exothermic reaction must happen between the two layers of two materials. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761         

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761